Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/626,636 filed on 12/26/19. Claims 15-32 are pending. Claims 1-14 have been cancelled due to a preliminary amendment.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a selectable control clutch, a device & a direct drive device in claims 15, 18 & 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the control clutch to be arranged on the side of the reverse torque converter facing the superposition gear mechanism, does not reasonably provide enablement for the control clutch to be arranged on the side of the reverse torque converter facing away from the superposition gear mechanism.  The specification does not enable any person skilled in make and/or use the invention commensurate in scope with these claims.
Figure 1a of the disclosure shows the control clutch (e.g. 20) arranged on the side of the reverse torque converter (e.g. 2) which also faces the superposition gear mechanism (e.g. 10). The disclosure does not teach that the control clutch is facing away from the superposition mechanism, since they are arranged on the same side of the reverse torque converter. 

Claims 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a direct drive device assigned to the control clutch to bridge and create a connection between the ring gear  and output, does not reasonably provide enablement for a direct drive device assigned to the control clutch to bridge and create a connection between the input and the impeller of said reverse torque converter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Figure 1a & 2-9 of the disclosure show the direct drive device (e.g. 19) connecting the ring gear (e.g. 5) with the output (e.g. A) and the control clutch (e.g. 20). The disclosure does not teach that the direct drive device with the control clutch connecting the input (e.g. E) and the impeller (e.g. P) of the reverse torque converter. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 21, 24-27 & 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20
Line 2: “the output part”
There is insufficient antecedent basis for the claimed limitation. 
Claim 21
Line 2: “direct drive device is also formed by said control clutch in a concentration of function”
It is unclear what the terms “concentration of function” means. It is unclear if the direct drive device is a control device or direct drive or both.
Claim 24
Line 5: “said stator”
There is insufficient antecedent basis for the claimed limitation. 
Line 6: “the housing”
There is insufficient antecedent basis for the claimed limitation. 
Claim 26
Line 8: “the housing”

Claim 27
Line 2: “said clutch device”
There is insufficient antecedent basis for the claimed limitation. It is unclear if the limitation is the same as the “control clutch” as is mentioned in claim 15.
Claim 30
Line 1: “a drive machine”
It is unclear if the limitation is the same as is mentioned in claim 15 or that an additional drive machine is being claimed.
Line 2: “constant rotation speed”
It is unclear if the limitation is the same as is mentioned in claim 15 or that an additional rotation speed is being claimed.
Line 2: “a power transmission device”
It is unclear if the limitation is the same as is mentioned in claim 15 or that an additional power transmission is being claimed.
Line 3: “a working machine”
It is unclear if the limitation is the same as is mentioned in claim 15 or that an additional working machine is being claimed.
Line 3: “variable rotation speed”
It is unclear if the limitation is the same as is mentioned in claim 15 or that an additional rotation speed is being claimed.
Claim 31
Line 17 & 18: the rotation speed”

Claim 32
Line 4: “the hydrodynamic clutch”
There is insufficient antecedent basis for the claimed limitation. 

Claim 25 is also rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 15-17, 22, 23, 28 & 29 are allowed.
The prior art of record fails to show or render obvious the reverse torque converter which can be emptied and further the control clutch engaging in a first rotation speed when the reverse torque converter is emptied in combination with the remaining limitations of claim 15.
Claims 20, 21, 24-27 & 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Schroth ‘009 teaches a superimposed transmission in combination with a torque converter.
Rohne ‘509 teaches a hydrodynamic mechanical transmission.
Korner ‘467 teaches a hydrodynamic mechanical compound transmission.
Schneider ‘710 teaches a torque converter with reverse driving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659